DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Racinieswski et al. (US. Pub: 2020/0017021 A1~hereinafter “Racinieswski”). 
Regarding claim 1, Racinieswski discloses (in at least fig. 6) an automotive lamp comprising: a light guide unit (14); a plurality of first light-emitting units (16) arranged along a first end face of the light guide unit, and each of the plurality of first light-emitting units (16) comprising a first light source structured to emit light in a first color and a second light source structured to emit light in a second color that differs from the first color ([0061]); and a controller structured (54) to control the plurality of first light-emitting units ([0065]). 
Regarding claim 7, Racinieswski discloses (in at least fig. 6) the light guide unit (14) is structured as a single light guide panel (see fig. 6), and wherein a collimating optical system (10, 12) is provided to or formed on the first end face of the light guide panel (14) for each of the first light-emitting units.
Regarding claim 12, Racinieswski discloses (in at least figs. 1-6) mounted on a front grille of a vehicle.
Regarding claim 13, Racinieswski discloses (in at least fig. 6) mounted on a headlamp or a rear combination lamp (intended use; the lamp of Racinieswski is capable of mounting on a headlamp or a rear combination lamp).

Claims 1-2, 12 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hong et al. (US. Pat: 10,352,524 B1~hereinafter “Hong”). 
Regarding claim 1, Hong discloses (in at least figs. 1-5) an automotive lamp comprising: a light guide unit (1); a plurality of first light-emitting units (3) arranged along a first end face of the light guide unit, and each of the plurality of first light-emitting units (3) comprising a first light source structured to emit light in a first color and a second light source structured to emit light in a second color that differs from the first color (col. 7, lines 10-15); and a controller structured to control the plurality of first light-emitting units (col. 6, lines 31-39).
Regarding claim 2, Hong discloses (in at least figs. 1-5) the light guide unit (1) comprises a plurality of light guide members (14, 15)- that correspond to the plurality of first light-emitting units (best seen in at least figs. 3-5), and each of the plurality of light guide members (14, 15) extends with a corresponding one of the plurality of first light-emitting units as a start point (see figs. 3-5).
Regarding claim 5, Hong discloses (in at least figs. 1-5) a plurality of discrete steps are formed in the plurality of light guide members (14, 15) along a direction of extension thereof.
Regarding claim 12, Hong discloses (in at least figs. 1-5; intended use) mounted on a front grille of a vehicle (the lamp of Hong is capable of mounting on a front grille of a vehicle). 
Regarding claim 13, Hong discloses (in at least figs. 1-5; intended use) mounted on headlamp or a rear combination lamp (col. 2, lines 57-60).

Claims 1, 7, 12 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matthias (DE: 102009058457 A1). A copy of the machine generated English translation of the foreign reference has been provided. 
Regarding claim 1, Matthias discloses (in at least fig. 1) an automotive lamp comprising: a light guide unit (12); a plurality of first light-emitting units (14, 18) arranged along a first end face of the light guide unit (see fig. 1), and each of the plurality of first light-emitting units (14, 18) comprising a first light source structured to emit light in a first color and a second light source structured to emit light in a second color that differs from the first color (abstract); and a controller structured (38) to control the plurality of first light-emitting units.
Regarding claim 7, Matthias discloses (in at least fig. 1) the light guide unit (12) is structured as a single light guide panel (see at least fig. 1), and wherein a collimating optical system (22) is provided to or formed on the first end face of the light guide panel for each of the first light-emitting units (see fig. 1).
Regarding claim 12, Matthias discloses (in at least fig. 1~intended use) mounted on a front grille of a vehicle.
Regarding claim 13, Matthias discloses (in at least fig. 1) mounted on a headlamp or a rear combination lamp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US. Pat: 10,352,524 B1~hereinafter “Hong”).
Regarding claim 10, Hong discloses (in at least figs. 3-5) the light guide unit (1) has a stacked structure (14, 15), and wherein the first light-emitting unit (3) is provided with a pair of the first light source and the second light source for each layer of the stacked structure (see at least fig. 3), but is silent about layers of the stacked structure have respective steps having different heights, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the layers of the stacks structure of Hong such that respective steps having different heights, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 11, Hong does not expressly disclose one from among the first color and the second color is turquoise.
However, Hong discloses (col. 7, lines 10-17) one from among the first color and the second color is red, yellow or white. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming one from among the first color and the second color of Hong turquoise, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Allowable Subject Matter
Claims 3-4, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record fails to teach or suggest further comprising a plurality of second light-emitting units arranged along a second end face of the light guide unit on a side opposite to the first end face thereof, and each of the plurality of second light-emitting units comprising a third light source structure to emit light in the first color and a fourth light source structured to emit in the second color.
Regarding claim 4, the prior art of record fails to teach or suggest the light guide unit comprises a plurality of light guide members that correspond to the plurality of first light-emitting units and the plurality of second light-emitting units, and each of the plurality of light guide members extends from a corresponding one from among the plurality of first light-emitting units toward a corresponding one from among the plurality of second light-emitting units. Claim 6 is objected due to its dependency upon claim 4. 
Regarding claim 8, the prior art of record fails to teach or suggest the controller controls an operation such that (i) the first light sources included in the plurality of first light-emitting units are turned on, and the third light sources included in the plurality of second light-emitting units are turned on, (ii) luminance of the first light sources included in the plurality of light-emitting units is gradually reduced with time, and at the same time, luminance of the second light sources is gradually increased with time, and (iii) luminance of the third light sources included in the plurality of second light-emitting units is gradually reduced with time, and at the same time, luminance of the fourth light sources is gradually increased with time.
Regarding claim 9, the prior art of record fails to teach or suggest the controller controls an operation such that (i) the first light sources included in the plurality of first light-emitting units are turned on, and the third light sources included in the plurality of second light-emitting units are turned on, (ii) luminance of the first light sources included in the plurality of light-emitting units is gradually reduced with time, and at the same time, luminance of the second light sources is gradually increased with time, and (iii) luminance of the third light sources included in the plurality of second light-emitting units is gradually reduced with time, and at the same time, luminance of the fourth light sources is gradually increased with time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875